Citation Nr: 9935415	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  98-16 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability as a result of a 
total right hip replacement at a VA facility in November 
1989.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1954 to 
February 1958, and from October 1958 to March 1961. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefit claimed on appeal.

A hearing was held before a Member of the Board sitting in 
St. Petersburg, Florida, in August 1999.  The undersigned 
Member was designated by the Chairman of the Board to conduct 
such a hearing.  A transcript of the hearing testimony has 
been associated with the claims file.


REMAND

As an initial matter, the Board finds that a determination 
with respect to well-groundedness need not be made at this 
time.  First, the RO considered this claim to be well-
grounded and the Board agrees with this conclusion and will 
consider the claim on the merits.  Significant evidentiary 
developed has already been undertaken.  Further, the Board 
finds that a remand is necessary in order to correct a due 
process defect.  Specifically, the veteran testified that he 
was told that the infection in his hip caused the cement from 
the initial prosthesis to breakdown, thus causing the need 
for a second surgery; but it is unclear who gave him that 
opinion.  Moreover, it is not clear that he has been fully 
instructed on the need to submit a copy of that opinion.  The 
Board notes that VA is obligated under 38 U.S.C.A. § 5103(a) 
to advise the claimant of the evidence needed to complete his 
or her application.  See Constantino v. West, 12 Vet. 
App. 517, 520 (1999) (hearing officer has regulatory duty to 
suggest the submission of evidence which the veteran may have 
overlooked even in an otherwise not well-grounded claim); 
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Thus, the 
Board concludes that a remand is necessary in order to 
complete the veteran's application.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should ask the veteran to 
identify any physicians, hospitals, or 
treatment centers (private, VA or 
military) who have provided him with 
treatment for a right total hip 
replacement not already associated with 
the claims file.  Specifically, the 
veteran should be asked to clarify which 
physician told him that the right hip 
infection in 1989-90 caused the cement in 
the prosthesis to breakdown.  He should 
be instructed on the importance of 
providing information with reference to 
the opinion, and or obtaining a written 
copy of the opinion from the physician 
who rendered such opinion.  The RO should 
thereafter, as possible, obtain complete 
clinical records of all such treatment, 
including the opinion establishing an 
relationship between the post-operative 
right hip infection in 1989-90 and the 
need for a second right hip prosthesis in 
1992.  If private treatment is reported 
and those records are not obtained, the 
veteran and his representative should be 
informed of this and given an opportunity 
to obtain the records.  38 C.F.R. § 3.159 
(1999). 

2.  The veteran should be advised that 
while the case is on remand status, he is 
free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

3.  Thereafter, and whether additional 
records are obtained or not, the entire 
claims file should be directed to a VA 
examiner for a medical opinion regarding 
the veteran's right total hip replacement 
surgeries.  Specifically, after reviewing 
the records, the examiner should express 
an opinion as to the following:

a.  Did the veteran incur any additional 
disability as a result of a right total 
hip replacement performed in November 
1989?

b.  If the veteran has incurred 
additional disability as a result of a 
right total hip replacement in November 
1989, what is the nature and extent of 
that additional disability?

c.  The examiner should comment on the 
suggestion that a medical correlation 
exists between a post-operative infection 
in 1989-90 and the need for a second 
right hip prosthesis in 1992.  The 
examiner/reviewer should provide a 
detailed explanation of the rationale for 
any opinion given.  

4.  The RO must then review the claims 
folder and ensure that all of the 
foregoing development is completed.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  See Stegall v. West, 11 
Vet. App. 268 (1998) (compliance of a 
Court or Board directive is neither 
optional nor discretionary). 

5.  The RO should then readjudicate the 
claim of entitlement to benefits under 
38 U.S.C.A. § 1151.  If it remains 
denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case and afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the appellant until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


